Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Office Action is in response to the filing with the office dated 04/17/2020.
	Claims 1-15 are presented for examination. Claims 1, 13, 14 and 15 are independent claims.
Priority
3.	Applicant’s claim for the benefit of parent Application No. 10-2019-0044806 filed on 04/11/2019 is acknowledged by the examiner.
Foreign priority

4.	Applicant’s claim for the benefit of a prior-filed application indicating foreign priority to KR10-2019-0044806 is acknowledged, as per the application datasheet filed with the office on 15/11/2020.
However, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date: A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. 35 U.S.C. 119 (b)(3) and 372 (b)(3) and 37 CFR 1.55 (a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. 37 CFR 41.154 (b) and 41.202 (e). (please see MPEP 1893.01 (d) and 2304.01(c)).
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 04/17/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification objection
6.	Specification Paragraph [0040] recites “a 6-bit representation of C0 is 10000”. It should be “a 6-bit representation of C0 is 110000”. Specification Paragraph [0045] recites “C0 (6-bit value: 11000)”. It should be  “C0 (6-bit value: 110000)”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claim 14, claim limitation recites ” determiner” and “bucket processor” are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification Paragraph [0074] The determiner 102 may count the number of input target data and calculate a distribution of the input target data. The determiner 102 may determine the number of bits of a bucket and the number of slots of the bucket for aligning the target data according to the number of input target data and the distribution of the target data. [0075] The bucket processor 104 may generate buckets of each level according to the determination made by the determiner 102 and allocate the target data to a corresponding bucket to align the target data. Specifically, the bucket processor 104 may generate a first-level bucket having a number of bits and a number of slots as determined by the determiner 102, and allocate and store some of the target data to the bucket.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to computer program perse. Specifically, claim 15 is directed “A computer program, stored in a non-transitory computer-readable storage medium”. The broadest reasonable interpretation of “a computer program” covers transitory propagating signals, which are non-statutory. The disclosure in paragraph [0023] In yet another general aspect, there is provided a computer program, stored in a non-transitory computer-readable storage medium. Here computer program is being claimed. Therefore, a broadest reasonable interpretation of claims 15 covers a transitory signal. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 101, Aug. 24, 2009; p. 2. To overcome this rejection, applicant should insert –- non-transitory — before “computer readable storage medium”. Such an amendment is not considered new matter. See the “Subject Matter Eligibility of Computer Readable Media” memo dated January 26, 2010 (OG Cite: 1351 OG 212; OG Date: 23 Feb 2010).

9.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 13, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites in part “counting the number of target data to be aligned; calculating a distribution of the target data” falls under the grouping of “mental processes”. In addition, nothing in the claim element preclude the steps from practically being performed by a human mentally or with a pen and paper and/or covers performance of certain methods of organizing human activities, This, the limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recite additional elements, “determining the number of bits of a bucket and the number of slots of the bucket for aligning the target data on the basis of the number of target data and the distribution of the 10target data; and generating buckets corresponding to the determined numbers of bits and slots and allocating the target data to the buckets to align the target data”, are recited at a high- level of generality.
The steps are similar to analyzing and manipulating the gathered information by a series of steps carried out by any computer as the data is stored in a binary format amounts and to mere data gathering and which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using series of steps. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Thus, the claims are abstract.
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.

Regarding Claim 2, this judicial exception is not integrated into a practical application. In particular, claim recites additional elements, “wherein the determining comprises checking whether the isnumber of target data is greater than or equal to a preset reference number, checking whether the distribution of the target data is greater than or equal to a preset reference distribution when the number of target data is greater than or equal to the preset reference number, and determining the number of bits of a bucket and the number of slots of a bucket according to a preset first rule when the distribution of the target data is greater than or equal to the preset 20reference distribution”. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amounts to mere data gathering and which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using series of steps. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Thus, the claims are abstract.

Regarding Claim 3, this judicial exception is not integrated into a practical application. In particular, claim recites additional elements, “wherein the determining of the number of bits of the bucket and the number of slots of the bucket according to the first rule comprises setting the number of bits of a bucket of a first level to be greater than the preset reference number of bits and 19setting the number of slots of the bucket of the first level to be smaller than the preset reference number of slots”. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amounts to mere data gathering and which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using series of steps. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Thus, the claims are abstract.

Regarding Claim 4, this judicial exception is not integrated into a practical application. In particular, claim recites additional elements, “wherein the determining of the number of bits of the bucket 5and the number of slots of the bucket according to the first rule comprises, in a case of a bucket of a lower level than the first level, setting the number of bits of the bucket of the lower level to be less than the preset reference number of bits and setting the number of slots of the bucket of the lower level to be greater than the preset reference number of slots”. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amounts to mere data gathering and which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using series of steps. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Thus, the claims are abstract.

Regarding Claim 5, this judicial exception is not integrated into a practical application. In particular, claim recites additional elements, “when the distribution of the target data is less than the preset reference distribution, determining the number of bits of a bucket and the number of slots of a bucket according to a preset second rule; and the determining of the number of bits of the bucket and the number of slots of the bucket according to the second rule comprises setting the number of bits of a bucket of a first islevel to be greater than the preset reference number of bits and setting the number of slots of the bucket of the first level to be greater than the preset reference number of slots”. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amounts to mere data gathering and which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using series of steps. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Thus, the claims are abstract.

Regarding Claim 6, this judicial exception is not integrated into a practical application. In particular, claim recites additional elements, “wherein the determining of the number of bits of the bucket and the number of slots of the bucket according to the second rule comprises, in a case of a 20bucket of a lower level than the first level, setting the number of bits of the bucket of the lower level to be less than the preset reference number of bits and setting the number of slots of the bucket of the lower level to be less than the preset reference number of slots”. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amounts to mere data gathering and which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using series of steps. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Thus, the claims are abstract.

Regarding Claim 7, this judicial exception is not integrated into a practical application. In particular, claim recites additional elements, “wherein the determining comprises checking whether the 25number of target data is greater than or equal to a preset reference number, checking whether 20the distribution of the target data is greater than or equal to a preset reference distribution when the number of target data is less than the preset reference number, and determining the number of bits of a bucket and the number of slots of a bucket according to a preset third rule when the distribution of the target data is greater than or equal to the preset reference 5distribution”. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amounts to mere data gathering and which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using series of steps. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Thus, the claims are abstract.

Regarding Claim 8, this judicial exception is not integrated into a practical application. In particular, claim recites additional elements, “wherein the determining of the number of bits of the bucket and the number of slots of the bucket according to the third rule comprises setting the number of bits of a bucket of a first level to be less than the preset reference number of bits and 10setting the number of slots of the bucket of the first level to be greater than the preset reference number of slots”. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amounts to mere data gathering and which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using series of steps. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Thus, the claims are abstract.

Regarding Claim 9, this judicial exception is not integrated into a practical application. In particular, claim recites additional elements, “wherein the determining of the number of bits of the bucket and the number of slots of the bucket according to the third rule comprises, in a case of a isbucket of a lower level than the first level, setting the number of bits of the bucket of the lower level to be greater than the preset reference number of bits and setting the number of slots of the bucket of the lower level to be less than the preset reference number of slots”. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amounts to mere data gathering and which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using series of steps. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Thus, the claims are abstract.

Regarding Claim 10, this judicial exception is not integrated into a practical application. In particular, claim recites additional elements, “when the distribution of the target 20data is less than the preset reference distribution, determining the number of bits of a bucket and the number of slots of a bucket according to a preset second rule; and the determining of the number of bits of the bucket and the number of slots of the bucket according to the fourth rule comprises setting the number of bits of a bucket of a first level to be less than the preset reference number of bits and setting the number of slots of the 25bucket of the first level to be less than the preset reference number of slots”. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amounts to mere data gathering and which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using series of steps. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Thus, the claims are abstract.

Regarding Claim 11, this judicial exception is not integrated into a practical application. In particular, claim recites additional elements, “wherein the determining of the number of bits of the bucket and the number of slots of the bucket according to the fourth rule comprises, in a case of a bucket of a lower level than the first level, setting the number of bits of the bucket of the 5lower level to be greater than the preset reference number of bits and setting the number of slots of the bucket of the lower level to be greater than the preset reference number of slots”. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amounts to mere data gathering and which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using series of steps. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Thus, the claims are abstract.

Regarding Claim 12, this judicial exception is not integrated into a practical application. In particular, claim recites additional elements, “wherein the generating of the buckets comprises generating buckets of a first level corresponding to the determined numbers of bits and slots 10and allocating and storing data of a predetermined most significant bit among the target data to the bucket of the first level, and when a slot of a bucket corresponding to a predetermined bit value among the buckets of the first level is occupied, generating buckets of a second level for the corresponding bucket of the first level corresponding to the determined numbers of bits and slots”. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amounts to mere data gathering and which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using series of steps. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Thus, the claims are abstract.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1, 12-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by MARCROFT; Kyle Mitchell (US 20220050664 A1).

Regarding independent claim 1, MARCROFT; Kyle Mitchell (US 20220050664 A1) teaches, a method of data alignment which is performed by a computing device comprising one or more processors and a memory in which one or more programs to be executed by the one or more processors are stored (Paragraph [0082] The computer 600 includes a general-purpose computing system in the form of a computing device 601. The components of computing device 601 can include one or more processors (including CPUs, GPUs, microprocessors and the like) 607, a system memory 609, and a system bus 608 that couples the various system components. Processor 607 processes various computer executable instructions), the method comprising: counting the number of target data to be aligned (Paragraph [0049] The basics of a counting sort 300 is to count the number of instances of each number in a list. These counts may be kept in another list, such as an array the size of the maximum range of the numbers being sorted as shown in step 302 (i.e., counting number of target data to be aligned); 
calculating a distribution of the target data (Paragraph [0012] Also important to the present disclosure and invention is the method of encoding values in digital lists. Typically, the values in a digital list are encoded using a binary format. In such a format, the number of binary figures used determines the maximum value possible. For example, a binary system that used five bits, where the low-order (rightmost in this case) bit represents a value of 1, and each value doubles beyond that, is capable of representing a maximum value of 31 (16+8+4+2+1). Also see Paragraph [0015] The invention considers that when comparing different binary numbers all numbers can be partitioned based on the binary digits). 
determining the number of bits of a bucket (Paragraph [0054]Take four 8-bit values, dividing the values into 2-bit segments for the purposes of counting. [0055] the number of bits will always be 2, so the counting arrays will always have a length of 2 to the power 2, which equals 4, so the counting array will start as {0, 0, 0, 0}.  The algorithm will work with 2 bits at a time at 4 levels (i.e., here the number of determined bits of a bucket is 2) and the number of slots of the bucket for aligning the target data on the basis of the number of target data and the distribution of the target data (Paragraph [0056] The 2-bit values from the input array would appear as {11, 10, 00, 11}, which in digital form would be {3, 2, 0, 3} (i.e., number of bits and slots are determined)). 
and generating buckets corresponding to the determined numbers of bits and slots and allocating the target data to the buckets to align the target data (Paragraph [0065] the algorithm can then proceed with the original binary encoding sort algorithm described above, treating each bucket as a source array as shown in step 414. Alternatively, the swap-index system can repeat, examining lower-order configurations of bits within each bucket (i.e., generating buckets and allocating the target data to be aligned).

Regarding dependent claim 12,  MARCROFT et al and LIU teach, the method of claim 1. 
MARCROFT et al further teaches, wherein the generating of the buckets comprises generating buckets of a first level corresponding to the determined numbers of bits and slots and allocating and storing data of a predetermined most significant bit among the target data to the bucket of the first level, and when a slot of a bucket corresponding to a predetermined bit value among the buckets of the first level is occupied, generating buckets of a second level for the corresponding bucket of the first level corresponding to the determined numbers of bits and slots (Paragraph [0065] the algorithm can then proceed with the original binary encoding sort algorithm described above, treating each bucket as a source array as shown in step 414. Alternatively, the swap-index system can repeat, examining lower-order configurations of bits within each bucket (i.e., generating buckets and allocating the target data to be aligned)).

Regarding independent claim 13, MARCROFT; Kyle Mitchell (US 20220050664 A1) teaches, a computing device comprising: one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, and the one or more programs comprise instructions (Paragraph [0082] The computer 600 includes a general-purpose computing system in the form of a computing device 601. The components of computing device 601 can include one or more processors (including CPUs, GPUs, microprocessors and the like) 607, a system memory 609, and a system bus 608 that couples the various system components. Processor 607 processes various computer executable instructions) for: counting the number of target data to be aligned (Paragraph [0049] The basics of a counting sort 300 is to count the number of instances of each number in a list. These counts may be kept in another list, such as an array the size of the maximum range of the numbers being sorted as shown in step 302 (i.e., counting number of target data to be aligned); 
calculating a distribution of the target data; (Paragraph [0012] Also important to the present disclosure and invention is the method of encoding values in digital lists. Typically, the values in a digital list are encoded using a binary format. In such a format, the number of binary figures used determines the maximum value possible. For example, a binary system that used five bits, where the low-order (rightmost in this case) bit represents a value of 1, and each value doubles beyond that, is capable of representing a maximum value of 31 (16+8+4+2+1). Also see Paragraph [0015] The invention considers that when comparing different binary numbers all numbers can be partitioned based on the binary digits);
determining the number of bits of a bucket (Paragraph [0054]Take four 8-bit values, dividing the values into 2-bit segments for the purposes of counting. [0055] the number of bits will always be 2, so the counting arrays will always have a length of 2 to the power 2, which equals 4, so the counting array will start as {0, 0, 0, 0}.  The algorithm will work with 2 bits at a time at 4 levels (i.e., here the number of determined bits of a bucket is 2) and the number of slots of the bucket for aligning the target data on the basis of the number of target data and the distribution of the target data (Paragraph [0056] The 2-bit values from the input array would appear as {11, 10, 00, 11}, which in digital form would be {3, 2, 0, 3} (i.e., number of bits and slots are determined));
and generating buckets corresponding to the determined numbers of bits and slots and allocating the target data to the buckets to align the target data (Paragraph [0065] the algorithm can then proceed with the original binary encoding sort algorithm described above, treating each bucket as a source array as shown in step 414. Alternatively, the swap-index system can repeat, examining lower-order configurations of bits within each bucket (i.e., generating buckets and allocating the target data to be aligned).

Regarding independent claim 14, MARCROFT; Kyle Mitchell (US 20220050664 A1) teaches, an apparatus for data alignment comprising: a determiner configured to count the number of target data to be aligned (Paragraph [0049] The basics of a counting sort 300 is to count the number of instances of each number in a list. These counts may be kept in another list, such as an array the size of the maximum range of the numbers being sorted as shown in step 302 (i.e., counting number of target data to be aligned),
calculate a distribution of the target data (Paragraph [0012] Also important to the present disclosure and invention is the method of encoding values in digital lists. Typically, the values in a digital list are encoded using a binary format. In such a format, the number of binary figures used determines the maximum value possible. For example, a binary system that used five bits, where the low-order (rightmost in this case) bit represents a value of 1, and each value doubles beyond that, is capable of representing a maximum value of 31 (16+8+4+2+1). Also see Paragraph [0015] The invention considers that when comparing different binary numbers all numbers can be partitioned based on the binary digits),
and determine the number of bits of a bucket (Paragraph [0054]Take four 8-bit values, dividing the values into 2-bit segments for the purposes of counting. [0055] the number of bits will always be 2, so the counting arrays will always have a length of 2 to the power 2, which equals 4, so the counting array will start as {0, 0, 0, 0}.  The algorithm will work with 2 bits at a time at 4 levels (i.e., here the number of determined bits of a bucket is 2) and the number of slots of the bucket for aligning the target data on the basis of the number of target data and the distribution of the target data (Paragraph [0056] The 2-bit values from the input array would appear as {11, 10, 00, 11}, which in digital form would be {3, 2, 0, 3} (i.e., number of bits and slots are determined));
and a bucket processor configured to generate buckets corresponding to the determined numbers of bits and slots and allocate the target data to the buckets to align the target data (Paragraph [0065] the algorithm can then proceed with the original binary encoding sort algorithm described above, treating each bucket as a source array as shown in step 414. Alternatively, the swap-index system can repeat, examining lower-order configurations of bits within each bucket (i.e., generating buckets and allocating the target data to be aligned).

Regarding independent claim 15, MARCROFT; Kyle Mitchell (US 20220050664 A1) teaches, a computer program, stored in a non-transitory computer-readable storage medium, comprising one or more instructions which, when executed on a computing device comprising one or more processors, cause the computing device to perform operations (Paragraph [0082] The computer 600 includes a general-purpose computing system in the form of a computing device 601. The components of computing device 601 can include one or more processors (including CPUs, GPUs, microprocessors and the like) 607, a system memory 609, and a system bus 608 that couples the various system components. Processor 607 processes various computer executable instructions) comprising: counting the number of target data to be aligned (Paragraph [0049] The basics of a counting sort 300 is to count the number of instances of each number in a list. These counts may be kept in another list, such as an array the size of the maximum range of the numbers being sorted as shown in step 302 (i.e., counting number of target data to be aligned);
calculating a distribution of the target data (Paragraph [0012] Also important to the present disclosure and invention is the method of encoding values in digital lists. Typically, the values in a digital list are encoded using a binary format. In such a format, the number of binary figures used determines the maximum value possible. For example, a binary system that used five bits, where the low-order (rightmost in this case) bit represents a value of 1, and each value doubles beyond that, is capable of representing a maximum value of 31 (16+8+4+2+1). Also see Paragraph [0015] The invention considers that when comparing different binary numbers all numbers can be partitioned based on the binary digits);
determining the number of bits of a bucket and the number of slots of the bucket for aligning the target data on the basis of the number of target data and the distribution of the target data  (Paragraph [0056] The 2-bit values from the input array would appear as {11, 10, 00, 11}, which in digital form would be {3, 2, 0, 3} (i.e., number of bits and slots are determined)). 
and generating buckets corresponding to the determined numbers of bits  (Paragraph [0054]Take four 8-bit values, dividing the values into 2-bit segments for the purposes of counting. [0055] the number of bits will always be 2, so the counting arrays will always have a length of 2 to the power 2, which equals 4, so the counting array will start as {0, 0, 0, 0}.  The algorithm will work with 2 bits at a time at 4 levels (i.e., here the number of determined bits of a bucket is 2) and slots and allocating the target data to the buckets to align the target data (Paragraph [0065] the algorithm can then proceed with the original binary encoding sort algorithm described above, treating each bucket as a source array as shown in step 414. Alternatively, the swap-index system can repeat, examining lower-order configurations of bits within each bucket (i.e., generating buckets and allocating the target data to be aligned).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. 	Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over MARCROFT; Kyle Mitchell (US 20220050664 A1) in view of LIU, Zhi-yong (CN 114138184 A).

Regarding dependent claim 2,  MARCROFT et al teaches, the method of claim 1. 
MARCROFT et al further teaches, wherein the determining comprises checking whether the number of target data is greater than or equal to a preset reference number, checking whether the distribution of the target data is greater than or equal to a preset reference distribution when the number of target data is greater than or equal to the preset reference number (Paragraph [0056] teaches, the number of bits set as a preset reference value which is 2 bits and checking the distribution of the target data is greater than or equal to preset reference number which is 2, here the distribution is showed by counting the 2 bit values array which is the number of times the bit appears in the target data), 
and determining the number of bits of a bucket…according to a preset first rule when the distribution of the target data is greater than or equal to the preset … distribution (Paragraph [0056] further teaches, number of bits and the slots by counting the target data with the respective bits. Examiner interprets first rule as determining number of bits and slots/access of buckets).
MARCROFT et al fails to explicitly teach, and the number of slots of a bucket according to a preset first rule when the distribution of the target data is greater than or equal to the preset reference distribution.
LIU, Zhi-yong (CN 114138184 A) teaches, and the number of slots of a bucket according to a preset first rule when the distribution of the target data is greater than or equal to the preset reference distribution (Page 8 Paragraph 6, S103: and under the condition that the access times reach the threshold value (i.e., setting the threshold for the number of slots/positions the data is accessed is set), executing a non-deduplication operation flow on the target data).
Thus, MARCROFT et al and LIU et al both teaches, distribution of the target data, set bits of a bucket. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the setting the threshold for the number of slots of Reference LIU et al could have been substituted for the regular slots of Reference MARCROFT et al. By doing so would result is accessing the target data for that particular slots.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bond wire of LIU et al for the regular slots of MARCROFT et al according to known methods to yield the predictable result of providing the number of slots of a bucket according to a preset first rule when the distribution of the target data is greater than or equal to the preset reference distribution.

Regarding dependent claim 3,  MARCROFT et al and LIU et al teach,  the method of claim 2. 
MARCROFT et al further teaches, wherein the determining of the number of bits of the bucket and the number of slots of the bucket according to the first rule comprises setting the number of bits of a bucket of a first level to be greater than the preset reference number of bits  (Paragraph [0042] The algorithm sorts the list by using “levels” of contiguous bits from most significant to least significant for the individual items in the array (i.e., determining that the  number of bits is greater than the preset number which is 2 bits). 
LIU, Zhi-yong further teaches, and setting the number of slots of the bucket of the first level to be smaller than the preset reference number of slots (Page 8 Paragraph 8, Under the condition that the access times do not reach the threshold value, a normal deduplication operation process can be executed on the target data; (i.e., setting the threshold for the number of slots/positions the data accessed is set. Examiner interprets slots as access times).

Regarding dependent claim 4,  MARCROFT et al and LIU et al teach, the method of claim 3. 
MARCROFT et al further teach, wherein the determining of the number of bits of the bucket and the number of slots of the bucket according to the first rule comprises, in a case of a bucket of a lower level than the first level, setting the number of bits of the bucket of the lower level to be less than the preset reference number of bits  (Paragraph [0042] The algorithm sorts the list by using “levels” of contiguous bits from most significant to least significant for the individual items in the array (i.e., determining that the  number of bits is greater than the preset number which is 2 bits, setting the number of bits of the lower level which is contiguous bits from the first level which now would be 4 bits). 
LIU further teaches, and setting the number of slots of the bucket of the lower level to be greater than the preset reference number of slots (Page 8 Paragraph 6, S103: and under the condition that the access times reach the threshold value, executing a non-deduplication operation flow on the target data (i.e., number of slots accessed is greater than the preset//initial/set threshold)).

Regarding dependent claim 5, MARCROFT et al and LIU et al teach, the method of claim 2. 
MARCROFT et al further teaches, further comprising, when the distribution of the target data is less than the preset reference distribution, determining the number of bits of a bucket and the number of slots of a bucket according to a preset second rule and the determining of the number of bits of the bucket and the number of slots of the bucket according to the second rule comprises setting the number of bits of a bucket of a first level to be greater than the preset reference number of bits  (Paragraph [0042] The algorithm sorts the list by using “levels” of contiguous bits from most significant to least significant for the individual items in the array (i.e., examiner interprets second rule as distribution of the target data based on the next 2 bits in association with the previous 2 bits of a bucket. Examiner interprets preset second rule as accessing next 2 bits in addition to the initial 2 bits, which is greater than the preset/initial reference number which is 2 bits);
LIU  further teaches, and setting the number of slots of the bucket of the first level to be greater than the preset reference number of slots  (Page 8 Paragraph 6, S103: and under the condition that the access times reach the threshold value, executing a non-deduplication operation flow on the target data (i.e., number of slots accessed is greater than the set threshold)).

Regarding dependent claim 6,  MARCROFT et al and LIU teach, the method of claim 5. 
MARCROFT et al further teaches, wherein the determining of the number of bits of the bucket and the number of slots of the bucket according to the second rule comprises, in a case of a bucket of a lower level than the first level, setting the number of bits of the bucket of the lower level to be less than the preset reference number of bits  (Paragraph [0042] The algorithm sorts the list by using “levels” of contiguous bits from most significant to least significant for the individual items in the array (i.e., examiner interprets second rule as distribution of the target data based on the next 2 bits in association with the previous 2 bits of a bucket. Examiner interprets preset second rule as accessing next 2 bits which is lower level in addition to the initial 2 bits which is first level)),
LIU further teaches, and setting the number of slots of the bucket of the lower level to be less than the preset reference number of slots (Page 8 Paragraph 8, Under the condition that the access times do not reach the threshold value, a normal deduplication operation process can be executed on the target data; (i.e., setting the threshold for the number of slots/positions the data accessed is set. Examiner interprets slots as access times)).

Regarding dependent claim 7,  MARCROFT et al teaches, the method of claim 1. 
MARCROFT et al further teaches, wherein the determining comprises checking whether the number of target data is greater than or equal to a preset reference number, checking whether the distribution of the target data is greater than or equal to a preset reference distribution when the number of target data is less than the preset reference number, and determining the number of bits of a bucket (Paragraph [0042] The algorithm sorts the list by using “levels” of contiguous bits from most significant to least significant for the individual items in the array (i.e., determining that the number of bits is less than the preset number which is 4 bits. Examiner interprets third rule as accessing 4 bits of the target data and determining that the target data is less than the preset number)), 
MARCROFT et al fails to explicitly teach, ..and the number of slots of a bucket according to a preset third rule when the distribution of the target data is greater than or equal to the preset reference distribution.
LIU further teaches, …and the number of slots of a bucket according to a preset third rule when the distribution of the target data is greater than or equal to the preset reference distribution  (Page 8 Paragraph 6, S103: and under the condition that the access times reach the threshold value, executing a non-deduplication operation flow on the target data (i.e., number of slots accessed is greater than the set threshold. Examiner interprets third rule as accessing 4 bits of the target data and having slots greater than the threshold)).
Thus, MARCROFT et al and LIU et al both teaches, distribution of the target data, set bits of a bucket. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the setting the threshold for the number of slots of Reference LIU et al could have been substituted for the regular slots of Reference MARCROFT et al. By doing so would result is accessing the target data for that particular slots.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bond wire of LIU et al for the regular slots of MARCROFT et al according to known methods to yield the predictable result of providing the number of slots of a bucket according to a preset third rule when the distribution of the target data is greater than or equal to the preset reference distribution.

Regarding dependent claim 8,  MARCROFT et al and LIU teach, the method of claim 7. 
MARCROFT et al further teaches, wherein the determining of the number of bits of the bucket …according to the third rule comprises setting the number of bits of a bucket of a first level to be less than the preset reference number of bits (Paragraph [0042] The algorithm sorts the list by using “levels” of contiguous bits from most significant to least significant for the individual items in the array (i.e., determining that the  number of bits is less than the preset number which is 4 bits, and less than the total number of bits. Examiner interprets third rule as accessing 2 bits of the target data and having slots greater than the threshold)), 
LIU further teaches,… the number of slots of the bucket …and setting the number of slots of the bucket of the first level to be greater than the preset reference number of slots (Page 8 Paragraph 6, S103: and under the condition that the access times reach the threshold value, executing a non-deduplication operation flow on the target data (i.e., number of slots accessed is greater than the set threshold)). 

Regarding dependent claim 9,  MARCROFT et al and LIU teach, the method of claim 8. 
MARCROFT et al further teaches, wherein the determining of the number of bits of the bucket and the number of slots of the bucket according to the third rule comprises, in a case of a bucket of a lower level than the first level, setting the number of bits of the bucket of the lower level to be greater than the preset reference number of bits (Paragraph [0042] The algorithm sorts the list by using “levels” of contiguous bits from most significant to least significant for the individual items in the array (i.e., examiner interprets second rule as distribution of the target data based on the next 2 bits in association with the previous 2 bits of a bucket. Examiner interprets preset second rule as accessing next 2 bits which is lower level in addition to the initial 2 bits which is first level)),
LIU further teaches, and setting the number of slots of the bucket of the lower level to be less than the preset reference number of slots  (Page 8 Paragraph 8, Under the condition that the access times do not reach the threshold value, a normal deduplication operation process can be executed on the target data; (i.e., setting the threshold for the number of slots/positions the data accessed is set. Examiner interprets slots as access times)).

Regarding dependent claim 10,  MARCROFT et al and LIU teach, the method of claim 7. 
MARCROFT et al further teaches, …determining the number of bits of a bucket … (Paragraph [0042] The algorithm sorts the list by using “levels” of contiguous bits from most significant to least significant for the individual items in the array (i.e., examiner interprets second rule as distribution of the target data based on the next 2 bits in association with the previous 2 bits of a bucket. Examiner interprets preset second rule as accessing next 2 bits which is lower level in addition to the initial 2 bits which is first level)),
LIU et al further teaches, further comprising, when the distribution of the target data is less than the preset reference distribution, …the number of slots of a bucket according to a preset second rule (Page 8 Paragraph 8, Under the condition that the access times do not reach the threshold value, a normal deduplication operation process can be executed on the target data; (i.e., setting the threshold for the number of slots/positions the data accessed is set. Examiner interprets slots as access times and preset second rule as accessing next 2 bits which is lower level in addition to the initial 2 bits which is first level));
LIU further teaches, and the determining of the number of bits of the bucket and the number of slots of the bucket according to the fourth rule comprises setting the number of bits of a bucket of a first level to be less than the preset reference number of bits and setting the number of slots of the bucket of the first level to be less than the preset reference number of slots  (Page 8 Paragraph 8, Under the condition that the access times do not reach the threshold value, a normal deduplication operation process can be executed on the target data; (i.e., setting the threshold for the number of slots/positions the data accessed is set. Examiner interprets slots as access times and fourth rule as accessing 4 bits of the target data and determining the target data is less than 4 bit, and having slots less than the threshold)).

Regarding dependent claim 11,  MARCROFT et al and LIU teach, the method of claim 10. 
MARCROFT et al further teaches, wherein the determining of the number of bits of the bucket and the number of slots of the bucket according to the fourth rule comprises, in a case of a bucket of a lower level than the first level, setting the number of bits of the bucket of the lower level to be greater than the preset reference number of bits  (Paragraph [0042] The algorithm sorts the list by using “levels” of contiguous bits from most significant to least significant for the individual items in the array (i.e., examiner interprets second rule as distribution of the target data based on the next 2 bits in association with the previous 2 bits of a bucket. Examiner interprets preset second rule as accessing next 2 bits which is lower level in addition to the initial 2 bits which is first level)),
LIU further teaches, and setting the number of slots of the bucket of the lower level to be greater than the preset reference number of slots (Page 8 Paragraph 6, S103: and under the condition that the access times reach the threshold value, executing a non-deduplication operation flow on the target data (i.e., number of slots accessed is greater than the set threshold)). 

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164